Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered March 4, 2002, convicting defendant, after a jury trial, of murder in the second degree, criminal possession of a weapon in the second degree and reckless endangerment in the first degree, and sentencing him to an aggregate term of 28V2 years to life, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility and identification, including the weight to be given to the backgrounds of the People’s witnesses and any inconsistencies in their testimony or benefits they may have received, were properly considered by the jury and there is no basis for disturbing its determinations. There was ample evidence of guilt, including the testimony of two identifying witnesses and defendant’s confession to a third witness.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Buckley, P.J., Nardelli, Sullivan, Rosenberger and Wallach, JJ.